DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Duden (US 7578482 B2) in view of  Oh (US 6543723 B1).
Regarding Claim 1 Duden discloses A system for positioning at least one satellite in working orbit, wherein the system for positioning satellites in working orbit comprises:
a first attachment device (10/30) configured to attach a first satellite (18) to the system for positioning satellites in working orbit (“desired orbit”; Column5 Line 55);
a main propulsion device (22) with solid propulsion comprising a plurality of parallel solid-propellant cartridges;
However Duden only discloses a single propulsion device.

Oh teaches a similar system having:
a main propulsion device (15) with solid propulsion comprising a plurality of parallel solid-propellant (“chemical propulsion”, which includes solid types; Column 5 Line 1) cartridges;
a secondary propulsion device (16) which is re-ignitable;
at least one position sensor (sensors associated with 12) configured to measure the position (“location”; Column 3 Line 45) of said system;
a monitoring unit (12) connected to said at least one position sensor and which is configured to control a firing of the cartridges of the main propulsion device (“control commands that fire the thrusters 15,16”; Column 5 Line 24) to move said system from a transfer orbit to a working orbit (See orbits in Fig. 3) of the first satellite, said monitoring unit (simply another part of the computer unit 12) being further configured to control an opening of the first attachment device to separate said system from the first satellite, and said monitoring unit being configured to control an ignition of the secondary propulsion device to monitor an orientation of said system.
At the time of invention it would have been obvious to one of ordinary skill to provide the system of Duden with the main and secondary propulsion device of Oh. The motivation for doing so would have been to “optimize specific impulse levels” as taught by Oh.

Regarding Claim 2 Oh discloses the claimed invention except for 200 DaN and 240 DaN. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the specific thrust since Oh teaches optimizing the impulse in Column 5 Line 30, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claims 4, 5, 7, 8, 9, 10, 13, and 14 Duden disclsoes
4. The system according to claim 1, wherein the system comprises a second attachment device 14/36 configured to attach a second satellite to said system, the monitoring unit being configured to control an opening of the second attachment device to separate the second satellite from said system.

5. The system according to claim 4, wherein the second attachment device is configured to attach the second satellite directly to the first satellite (see priximaty in Fig. 4B, the monitoring unit being configured to control an opening of the second attachment device to separate the second satellite from said first satellite.

7. The system according to claim 1, wherein the solid-propellant cartridges are formed by a cellular structure comprising cells (40) filled with solid-propellant.

8. The system according to claim 7, wherein the cellular structure is a honeycomb structure (See shape in Fig. 4B and 4C).

9. The system according to claim 7, wherein the cellular structure is made of metal (aluminum oxide”; Column 7 Line 13) or of composite material.

10. The system according to claim 9, wherein an inner surface of the cells is covered by a thermal protection layer See Example in COlumn 7).

13. An assembly comprising a system according to claim 1, and a first satellite attached to said system by the first attachment device (one of 14 or 36).

14. The assembly according to claim 13, wherein the assembly comprises a second satellite (18) which is attached to the system by the second attachment device.

Regarding Claim 11, Oh discloses many different types of propellant and so it would have been obvious for one of ordinary skill to choose compressed gas depending on the specific mission.

Claims 15 and 16 are rejected using the same logic as applied to the apparatus claims above.


Allowable Subject Matter
Claim 3, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642